DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination 
2.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/06/22 has been entered.

Claim Status
3.  The amendment, filed 04/06/22, has been entered. Claims 1-10 are pending and under examination.  Claims 1 and 9 are amended.

Withdrawal of Objections/Rejections
4.  The following are withdrawn from the Office Action, filed 10/07/21:
The rejection of claims 1-10 under 35 U.S.C. 102(a)(1) as being anticipated by Porro 1992 (US 5,153,312), found on page 3 at paragraph 6, is withdrawn in light of Applicant’s amendments thereto; specifically requiring additional structural elements in the composition.
Each double patenting rejection found at paragraph(s) 12, 14, 16, and 18, is withdrawn in light of Applicant’s amendments thereto; specifically requiring additional structural elements in the composition.

New Rejection: Claim Rejections – 35 USC § 112
5.  The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


6. Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Newly amended claim 1 requires at least one adjuvant; however, dependent claim 8, as written, is drawn to “...wherein said immunogenic composition further comprises at least one adjuvant” thereby failing to further limit claim 1 which already requires one.  Amending to add the word additional (i.e. “...wherein said immunogenic composition further comprises at least one additional adjuvant”) or its equivalent would negate this rejection. However, Applicant is also cautioned against adding new matter. Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 102
7.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

8.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9.  Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davis et al. 2010 (WO 2010/125480).
	Davis teaches vaccine compositions comprising Streptococcus pneumoniae conjugates comprising saccharides from serotype A, along with succinate buffers, sodium chloride, polysorbate 80, and aluminum phosphate adjuvants (e.g. see page 4, lines 7-8; page 20, lines 1-2; page 21, lines 25-27; meeting limitations found in instant claims 1 and 8). Davis teaches the composition comprises conjugates comprising saccharides from one or more of serotypes 1, 2, 3, 4, 5, 6A, 6B, 7F, 8, 9N, 9V, 11A, 12F, 14, 15B, 17F, 18C, 19A, 19F, 20, 22F, 23F, and 33F (e.g. page 13 line 22 to page 14, line 18; meeting limitations found in instant claims 2-7). Davis teaches the conjugate comprises carrier protein CRM197 (e.g. page 14, lines 30-35; meeting limitations found in instant claim 10).
	With regards to “...elicits cross-reactive IgG antibodies against S. pneumoniae serotypes 10A and 39 polysaccharides in a human at a concentration of at least 0.35 g/ml as determined by ELISA assay” in claim 1 and “elicits a titer of at least 1:8 against S. pneumoniae serotype 10A in at least 50% of the subjects as determined by in vitro opsonophagocytic killing assay (OPA)” in claim 9; these limitations do not at a structural element to the composition per se and thus, have been interpreted as the intended use thereof (e.g. see verbs underlined above); also see MPEP 2144.07.
	Accordingly, Davis anticipates the invention as claimed.

Conclusion
10. No claims are allowed.

11.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY MAILLE LYONS whose telephone number is (571)272-2966.  The examiner can normally be reached on Monday-Friday 8 am to 5 pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http: //www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on (571)-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

12.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY MAILLE LYONS/Examiner, Art Unit 1645                                                                                                                                                                                                        
May 11, 2022